Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2014/0326985) in view of Kawakami et al. (US 2015/0031900).  Both of these references are cited on Applicants information disclosure statement, filed on 1/28/20.
Claims 1, 3 and 4: Mizuki et al. teaches aromatic amine derivatives and their employment in organic electroluminescent devices.  The aromatic amine derivatives taught by Mizuki et al. satisfy formula (1) where variables R1 and R6 satisfy formula (2) and variable Ar2 is an aryl group or a group satisfying formula (4) (abstract).  The exemplified compounds taught by Mizuki et al. have variable R6 attached to an amine nitrogen atom and variable R7 is an alkyl or cycloalkyl substituent.  Mizuki et al. teaches that compounds in which variable R7 is an alkyl or 7 is a phenyl group.  As applied to general formula (G1), the exemplified compounds 1-12 of Mizuki et al. have variable n equal to 2, variable Ar1 equal to a substituted or unsubstituted aryl group having 6-13 carbon atoms [phenyl (compounds 1-3, 6, 10, 12 and 13), isopropylphenyl (compound 4), biphenyl (compounds 5 and 8), tolyl (compounds 7 and 11), and dibenzofuranyl (compound 9)], and variable A is equal to a pyrene skeleton.  The exemplified compounds taught by Mizuki et al. satisfies all of the limitations of general formula (G1) with the exception that variable X1 is equal to a substituted or unsubstituted dibenzofuranyl moiety and not a napthobenzofuranyl moiety satisfying general formula (G1-1) of claim 1.  However, it would have been obvious to one having ordinary skill in the art to have included a moiety satisfying (G1-1) as claimed in the compounds taught by Mizuki et al. given the teachings of Kawakami et al.  Mizuki et al. and Kawakami et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices which employ aromatic amine derivatives as a dopant in an emissive layer.  Kawakami et al. teaches and exemplifies compounds which are similar to those of general formula (G1) in that they include a group which satisfies variable X1.  Kawakami et al. teaches that the amine compounds taught therein which have a naphthobenzofuranyl moiety have superior current efficiencies, power efficiencies, and external quantum efficiencies compared to analogous compounds which have a dibenzofuranyl moiety.  Mizuki et al. explicitly teaches that groups which satisfy formula (4) as taught therein include a fused benzene ring as shown in formulae (4E-4G).  Formula 4G shares the same structural limitations of formula (G1-1) of claim 1.  Given that Mizuki et al. teaches that naphthobenzofuranyl groups may be included in the compounds taught therein and the benefits that such groups have in electroluminescent devices as taught by Kawakami et al. above, it would have been obvious to one having ordinary skill in the art to modify the compounds taught and exemplified by Mizuki et al. by including a group satisfying formula G1-1 of claim 1 where one of variables R6 and R7 is attached to the amine nitrogen of formula (G1) and the other of variables R6 and R7 is an alkyl or cycloalkyl group as taught by Mizuki et al.  This includes modifying any one of the compounds taught by Mizuki et al. in the manner where a group satisfying one of formulae 4E-4G is included.  Additionally, the motivation to exclude phenyl groups at either positions R6 and R7 of formula G1-1 is rooted in the teachings of Mizuki et al.  The rejection of claims 3 and 4 is described below as it pertains to claims 19 and 20.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	This compound satisfies general formula (G2) of claim 2 with A being equal to an unsubstituted pyrene skeleton, Ar1 and Ar2 being an unsubstituted phenyl group, X1 and X2 being a group satisfying formula G2-1 with variables R1-R5 and R8-R10 being equal to hydrogen, variable R6 being equal to cyclohexyl, and variable R7 being bonded to the respective amine nitrogen atom of formula G2.  The cyclohexyl group also satisfies claims 19 and 20.  Additionally, the compound above satisfies formula (G3) of claim 5 with variables Ar1 and Ar2 being equal to an unsubstituted phenyl group, variables R11-R15, R17-R19, R21-R25, and R27-R29 being equal to hydrogen, and variables R16 and R26 being equal to cyclohexyl.  The cyclohexyl group also satisfies claims 6 and 7.  Additionally, the compound shown above satisfies general formula (G4) of claim 8 with variables R31 and R36 being equal to a group satisfying formula (G4-1) of claim 8 with variables R1-R5, R8-R10, R32-R35, and R37-R40 being equal to hydrogen, and variable R6 is equal to cyclohexyl.  The cyclohexyl group also satisfies claims 9 and 10.  The compound shown above is the same as compound (100) of claim 11.
Claim 12: Exemplified compounds taught by Mizuki et al. are taught on pages 6-93.  Included in these compounds are those in which one of variables R6 and R7 is a trimethylsilyl group, which is a trialkylsilyl group having 3 carbon atoms.  For the same reasons as described in claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified any of the explicitly taught compounds taught by Mizuki et al. in the manner described by Kawakami et al., including those which have a trimethylsilyl group, thereby satisfying claim 12.

Claims 16-18: The combined teachings of Mizuki et al. and Kawakami et al. also render obvious to one having ordinary skill in the art to prepare organic electroluminescent devices as display devices which comprise a light-emitting element and a transistor for use in a cameras and microphones and which further comprise a housing for said devices.  Specifically, Kawakami et al. teaches that the organic electroluminescent devices taught therein are useful in active matrix display devices (AMOLEDs) which require a transistor and a substrate (Embodiment 2, paragraph 0112).  Additionally, Kawakami et al. teaches that the light-emitting elements may be employed in electronic appliances such as cameras (embodiment 5, paragraph 0146) and that the light-emitting devices may include a housing (embodiment 6, paragraph 0166).  Such end uses would have also been obvious with the organic electroluminescent devices taught by Mizuki et al., thereby satisfying claims 16-18.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766